Order entered January 16, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00422-CR

                                 ARACELY MEZA, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-00230-U

                                           ORDER
       The reporter’s record was filed December 13, 2018. Missing from the record are the

State’s (1) Exhibit 10, appellant’s video interview with police; (2) Exhibit 17, a video from a

high-definition camcorder labeled “Disc”, and (3) Exhibit 29, a video from Claudia Mendoza’s

phone labeled “Disc.”

       We ORDER court reporter Sasha Brooks to file a supplemental reporter’s record

containing true and correct playable copies of State’s Exhibits 10, 17, and 29 within

FOURTEEN DAYS of the date of this order.

                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE